Citation Nr: 1605306	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-39 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for Cushing's syndrome. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal is currently with the Roanoke, Virginia RO.

In November 2015, the Veteran presented sworn testimony during a hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence directly to the Board; he also submitted a waiver of local consideration of the evidence at that time.  This waiver and the transcript of the hearing are contained in the claims file.  See 38 C.F.R. §§ 19.9 (d)(3), 20.1304(c) (2015). 

During the November 2015 Board hearing, the issue of entitlement to a compensable disability rating for chronic headaches was raised; however, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Current Cushing's syndrome had its onset during military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for Cushing's syndrome are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the evidence of record clearly demonstrates that the Veteran was diagnosed with Cushing's syndrome as secondary to steroid use for sarcoidosis during active service.  Specifically, in November 2007 he began to show symptoms of the disability, particularly moon facies, buffalo hump, and purple/reddish abdominal striae.  Subsequent service treatment records (STRs) contain numerous references to a diagnosis of Cushing's syndrome, and he was ultimately found unfit for duty due, in part, to that disability.  See March 2008 Medical Evaluation Board and August 2009 Physical Evaluation Board proceedings. 

The crux of this case centers on whether the Veteran has a current diagnosis of Cushing's syndrome.  Against the claim is the opinion of the May 2008 VA fee-basis examiner, who determined that the Veteran does not have a current diagnosis of Cushing's syndrome because he does not suffer from characteristic findings of the disease, such as abdominal stria, buffalo hump, facial plethora, truncal obesity, hypertension, and hyperglycemia.  The Board affords this opinion little probative value, as it does not appear the examiner had access to the Veteran's pertinent STRs outlined above, showing a contemporaneous diagnosis of Cushing's syndrome, to include the presence of symptoms the examiner specifically found were absent.  

In favor of the claim is the November 2015 statement of E.C.O., M.D., of pulmonary and critical care services at Fort Belvoir Community Hospital.  Dr. E.C.O., who is one of the Veteran's treating physicians, reported that the Veteran has been receiving continuous treatment for all of the conditions that that caused his medical retirement from service in 2008, including Cushing's syndrome.  Dr. E.C.O. noted that the Veteran's long term use of steroids used to treat his sarcoidosis caused his Cushing's syndrome.  The probative value of this statement is buttressed by the Veteran's competent and credible testimony as to the presence of current Cushing's syndrome symptoms that were also demonstrated during active duty, such as moon facies, buffalo hump, and striae.  See Board Hearing Tr. at 4.  

The finds affords more probative value to the evidence of record demonstrating the presence of a current diagnosis of Cushing's syndrome.  Additionally, the Board finds the totality of the evidence of record, to include Dr. E.C.O.'s statement, supportive of a nexus between current Cushing's syndrome and service.  Accordingly, as all elements of service connection have been established, the benefit sought on appeal is allowed.


ORDER

Service connection for Cushing's syndrome is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


